785 F.2d 310
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JOHANNA A. RAMO, Plaintiff-Appellant,v.CONTINENTAL CABLEVISION; BOB AUSTIN; FEDERAL COMMUNICATIONSCOMMISSION, Defendants-Appellees.
85-1436
United States Court of Appeals, Sixth Circuit.
1/21/86

ORDER
BEFORE:  JONES and NELSON, Circuit Judges; and PECK, Senior Circuit Judge.


1
This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After examination of the record and of appellant's brief and motion for emergency injunction, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Ramo has appealed from the district court's sua sponte dismissal of her complaint as frivolous.  She alleged in her complaint that her brain is picking up electron waves transmitted by Continental Cablevision through cables which pass outside her home.  She states that the waves are causing her brain cells and bone marrow to dry up, her eyes and ears to close, her hair to change color, her cheeks to sink into her mouth and her smile to disappear.


3
This Court has performed an independent examination of the complaint and concludes that the district court correctly determined that the complaint is frivolous.  Malone v. Colyer, 710 F.2d 258, 260 (6th Cir. 1983); Byrd v. Wilson, 701 F.2d 592, 594 (6th Cir. 1983).  It is evident from the complaint that the plaintiff can prove no set of facts in support of her claim which would entitle her to the relief sought.  Malone v. Colyer, supra, 710 F.2d at 260.


4
It is ORDERED that the motion for emergency injunction is denied and the district court's judgment is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.